DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 07/18/2022 the following occurred: Claims 1-5, 15, and 22 were amended. Claims 1-24 are presented for examination.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-24 are drawn to a system and a method, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites receiving input information based on a query by a user, said query involving a predictive comparison, relative to specified criteria, of projected future outcomes (clinical and cost) associated with alternative practice options for addressing a given condition in a given medical environment, receiving first information from said user regarding said given condition, enabling said user to select first and second alternative practice options from a presented first set of selectable predefined alternative practice options, said first set being based at least in part on said first information, and enabling said user to select at least first comparison criteria from a presented second set of selectable comparison criteria associated with said first and second alternative practice options, generate structured query information indicative of said first and second alternative practice options, said first comparison criteria, and metadata based on said user interface elements; receiving said structured query data and determining output information concerning said projected future outcomes by: configuring logic for said comparison based on said first and second alternative practice options, said first comparison criteria, and said metadata; accessing statistical data relating to one or more of costs, facility utilization, complications, morbidity, and mortality associated with said alternative practice options; and accessing facility data, specific to said medical facility, impacting said projected future outcomes associated with said alternative practice options; and providing an output responsive to said query based on said output information.
Independent claim 15 recites identifying a first primary medical procedure and a second primary medical procedure for treating a given medical condition and comparison criteria for said first and second primary medical procedures by receiving first information from said user regarding said given medical procedure, enabling said user to select first and second primary medical procedures from a presented first set of selectable predefined primary medical procedures, said first set being based at least in part on said first information, and enabling said user to select at least first comparison criteria from a presented second set of selectable comparison criteria associated with said first and second primary medical procedures, generate structured query information indicative of said first and second alternative practice options, said first comparison criteria, and metadata based on said user interface elements; developing a population model for said medical facility relating to a patient population expected to be treated in the future for said given medical condition using one of said first and second primary medical procedures; determining, using said population model for said medical facility, a statistical estimate of anticipated secondary medical care associated with each of said first and second primary medical procedures, said anticipated secondary medical care being associated with at least one of complications, morbidity and mortality due to said first or second primary medical procedures; accessing a database of cost information to obtain secondary care cost information for said anticipated secondary medical care; and using said structured query information, said statistical estimate and said secondary care cost information to perform a predictive comparison of anticipated longitudinal costs associated with said first and second primary medical procedures and generate a report concerning results of said comparison.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that the “present invention relates to comparing clinical outcomes, associated costs and sources of revenue for alternative practice options of a medical facility including alternative medical procedures, technologies, or other practice standards...In particular, the present invention relates to analyzing various information sources, including facility specific information and external sources…to make facility specific outcome predictions for the alternative practice options. The data analysis provides predictive information on clinical outcomes, treatment costs and revenue that can support a change in practice, which will impact the Physician, Facility (hospital), Payor (insurance companies, CMS, VA Health Care, etc.), Patient and Vendor” (see: specification page 1, lines 7-16). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The presents claims cover certain methods of organizing human activity because it addresses a problem wherein “[i]t is extraordinarily difficult for medical facilities to make accurate predictions of outcomes and related impacts (cost, staff, and facility utilization) associated with alternative medical practice options when defining practice standards” (see: specification page 1, lines 20-22), a problem for which the solution is “comparing outcomes of a medical facility for alternative practice options” (see: specification page 3, lines 11-12) which “enables facility administrators and other interested parties to obtain more complete and individualized information for making decisions regarding practice options” (see: specification page 3, lines 11-19). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “an input module for… said input module being operative for generating a series of logically dependent user interface elements for use by said user including a first interface element for…a second interface element for…a third user interface element for…said input module further being operative to…a processing platform, associated with said input module, for…to run on said processing platform…an output module for…” (claim 1), “via a user interface of a client device” (claim 2), “operating a computer-based processing platform for;…operating an input module of said computer-based processing platform for generating a series of logically dependent user interface elements for use by a user including a first interface element for…a second interface element for…a third user interface element for…said input module further being operative to…operating a processor of said computer-based processing platform for…” (claim 15), and “operating said processor to…” (claim 23) are additional elements that are recited at a high level of generality (e.g., the “input module” is configured to generate “a series of logically dependent user interface elements” through no more than a statement than that it is “operative for” those functions; the “input module” receives information from “a user interface of a client device” though no more than a statement than that the function is performed “via” said user interface) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “operating a computer-based processing platform” language is incidental to functions performed thereon). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: 
Page 10, lines 11-14, where “As shown, the processing platform 103 includes an input module 102, a processor 105 and an output module 104. The input module 102 receives queries entered by a user via a client (user) device 101 such as a desktop computer, a laptop computer, a tablet computer, a cell phone or other mobile device, or the like...”
Page 13, line 14, through page 14, line 4, where “It will thus be appreciated that the predictive analysis system 100 uses data fields and metadata to facilitate correlation of data from multiple systems in multiple contexts and associated processing. Such metadata may be extracted from or inferred from structured data (e.g., JSON or XML documents) received via defined interfaces (APIs or user interfaces) and/or may be generated by annotating unstructured data (e.g., textual queries). Thus, for example, a user wishing to compare complications and associated long-term costs between transurethral catheterization (UC) and T-SPeC suprapubic catheterization (SPC) may open a cost comparison module of the system 100. The user may then be prompted to select (e.g., from a pull-down menu or a search tool prompt) a condition (e.g., urinary incontinence and retention). The user interface of the system 100 may then execute branching logic to select additional user interface elements to present based on previous entries. In this case, a subsequent menu may allow the user to select alternative medical procedures to select for comparison. For example, a user may select to compare UC and SPC with T-SPeC as catheterization options. Additional fields may be selected for comparison parameters and the output report, among other things. It will be appreciated that these user interface elements may be employed to generate structured data including, for example, attribute (or field)/value pairs for certain data. Similarly, data from the various sources can be mapped to the corresponding data structure. In the case of unstructured data (e.g., textual queries), the data may be parsed and appropriate fields (e.g., <urinary incontinence and retention> <catheterization procedure> <"T-SPeC">) may be associated with recognized portions of the unstructured data ("T-SPeC"). The resulting data structure may define an API for exchange of data between the system 100 and other systems as noted herein.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-14 and 16-24, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Response to Arguments
Applicant’s arguments from the response filed on 07/18/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) 35 U.S.C. 112 rejections should be withdrawn in view of the arguments and specification citations. 
The rejections are withdrawn. 

In the remarks, Applicant argues in substance that (2) 35 U.S.C. 101 rejections should be withdrawn because “Alice does not stand for the proposition that a novel and nonobvious process is somehow deprived of eligibility if it can be executed on a network or by a computer. Rather, Alice says that processes known from the pre-internet world do not become patentable simply by saying "do it on the internet" or "do it with a computer." The present claims do not merely automate a conventional practice. They specifically define something that had not been done before in any realm.” 
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
Judicial exceptions need not be old or long‐prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” The Supreme Court’s cited rationale for considering even “just discovered” judicial exceptions as exceptions stems from the concern that “without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’” The Federal Circuit has also applied this principle, for example, when holding the concept of using advertising as an exchange or currency abstract in Ultramercial, despite the patentee’s arguments that the concept was “new”.

In the remarks, Applicant argues in substance that (3) 35 U.S.C. 101 rejections should be withdrawn because “the present claims define structure and functionality that is much more than "doing it with the computer." For example, the claims set forth an input module for generating a series of logically dependent user interface elements. Of course, a human user would not implement logically dependent user interface elements or any analog thereof. Moreover, the logically dependent user interface elements are not simply a routine implementation of an abstract idea by a computer. For example, a user -- who may be, for example, an acquisitions officer of a medical facility -- may not know what technology options are available for treating urinary incontinence, much less what the associated complications rates are for the demographics of the relevant patient population at the subject facility, what costs are associated with these complications, what reimbursements may be allowed, etc. Indeed, there is likely no person or group of people in a medical facility that would know all of these things or perhaps even know what list of such things needs to be considered to execute an accurate longitudinal cost analysis for a given decision. Currently, hospital purchasing (Materials Management) is based upon lowest cost of material and does not factor in the clinical and economic impacts of such cost-based medical devices nor aware of the benefits realized with a new, more expensive technology.” 
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The functions argued are representative of the abstract idea, whether a person “would now all of these things” or not because they directed toward a data analysis for comparing outcomes of a medical facility for alternative practice options. Where the claims do include technology as additional elements, these are claimed at a high level. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. 

In the remarks, Applicant argues in substance that (4) 35 U.S.C. 101 rejections should be withdrawn because “But the claimed invention is more than this. It provides a user interface element (e.g., a menu) of options (e.g., UC, SPC, and T-SPeC) responsive to an input regarding a condition (e.g., urinary incontinence, retention and fluid management) then provides another user interface element to provide comparison criteria based on the selected options, including point of care specific to acute care, critical care (general icu, cardiac icu, burn icu, surgical icu), step-down units, outpatient or rehabilitation care facility, (e.g., different comparison criteria may be desired for comparing technologies for treating urinary dysfunction or developing a policy concerning length of stay for specified procedures - UC, SPC and T-SPeC would be irrelevant to analyzing alternate lengths of stay following a C-Section). The claim further involves generating a structured query based on these inputs. For example, the query can be structured according to a defined schema to facilitate correlation of medical study information, individual patient data, billing codes, CMS reimbursements, etc. This is much more than claiming "do it with a computer." The claims therefore are not directed to a mental process (Step 2A(l)) and, in any event, are integrated into a practical application (step 2A(2)). Applicant therefore respectfully submits that this rejection should be withdrawn with respect to the claims as presented. Utilizing substantial clinical study data that does not reside in any one accessible data base is unique in the industry and further enabled by correlation of outcomes data in a usable format, readily understood and available to affect treatment changes at the point of care.” 
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The additional elements are claimed at a high level, and it is noted that several the features argued are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. For example, the argued options of UC, SPC, and T-SPeC, are not in the claims and are not technology elements, but instead refer to selectable data “options” regarding data concerning procedures performed on patients. The technical feature of a “user interface element” is considered an additional element in the rejection above and is argued here as “e.g., a menu” – a high level example that even if directly claimed as “a menu” does not provide a practical application when considered within the context of the claims as a whole. The claimed “input module further being operative to generate structured query” is also claimed at a high level, and a structured query represents logic, which, as argued, represents “a defined schema to facilitate correlation of” data.
The rejection(s) takes into consideration the additional elements as part of a step-by-step analysis and is not reducible to a conclusion that the invention is to “do it with a computer” as argued. 

In the remarks, Applicant argues in substance that (5) 35 U.S.C. 103 rejections should be withdrawn in view of the amendments. 
The rejections are withdrawn.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form and includes U.S. Patent Application Publication 2002/0177757 to Britton (see: paragraph 44).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A SOREY/               Primary Examiner, Art Unit 3626